Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1-16, 18,19, 21-24 and 26 are pending and under examination.
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Derda I
Claim(s) 1-5, 7-9, 11-13, 23, 24 and 26 are rejected under 35 U.S.C. 102[(a) (1) and (a)(2)  as being anticipated by Derda et al. (WO2016061695; filed 22 October 2015; cited in IDS filed 26 March 2021), i.e. Derda I .
 Derda I teach methods are known in the art comprising providing a phage library comprising peptide sequences comprising genetically encoded chemical modifications, wherein genetic sequence encoding the peptide sequence is diverse among separate phage libraries but the translated product is identical or very similar, resulting in a different “silent barcode” associated with each phage library. Furthermore, Derda I teach each phage library is chemically modified through oxidation  and then reacted with a binding moiety , such as serine, biotin, sulfonamide and mannose, that are each specific for a different target , such as streptavidin, carbonic anhydrase, ConA or BSA. Furthermore, Derda I teach generating and mixing separate phage populations, each comprising a different “silent barcode” ,  to yield a mixed “silent barcode” phage library. Furthermore, Derda I teach identification by screening assays with controls  against specific targets and by sequencing to obtain copy numbers and ratios of individual peptide codes  (e.g. Entire Derda reference and especially para 0018-0033,pg. 4-8;  para 0048-0052,pg. 9-10; chemical modification of phage libraries as in para 0022,pg. 5; para 0071,pg. 14-15; Example 2, pg. 18-22; A mixed library containing modifications 1, 2, 3, and 4 against targets 1, 2,3, and 4 was panned. Figure 3 illustrates a model selection assay of phage libraries with genetically encoded chemical modifications. In Figure 3a, library phage were conjugated to compounds (Figure 3b) through NalO4 oxidation of N-terminal serine and a short quenching step with  GSH, followed by oxime ligation of the compound. Figure 3c-f show exemplary chemical modifications: HB1-Mannose (Figure 3c), HB2-no modification (Figure 3d), HB3-biotin (Figure 3e), and HB4-streptavidin (Figure 3f). Figure 3g illustrates a mixed library containing equal ratios of each modified library incubated with immobilized streptavidin, carbonic anhydrase, ConA or an uncoated well, followed by a rinsing step and acid elution. Eluted phage were amplified and processed for single-stranded phage DNA isolation and sequencing by Illumina… Prior to selection, the library contained -25:25:25:25 ratio of four barcodes. After selection on streptavidin, the ratio is -1:97: 1: 1, with barcode #2 dominating the population while selection on carbonic anhydrase yields ratio  97: 1: 1: 1 with barcode # 1 dominating the population. Barcodes # 1 and #2 encode populations with biotin and sulfonamide respectively. Selection on unrelated target that should not be recognized by any modification, such as selection against blank, BSA-coated plate, does not yield enrichment of any barcode or this enrichment is not reproducible from experiment to experiment as in para 0092,pg. 18-19; Fig. 1and 3; copy numbers and  ratios as in para 0095, pg. 19-20; Fig 5).
 Furthermore, Derda I teach different embodiments of screening mixed phage libraries, including a screening assay comprising processing for a first round of selection of a mixed “silent barcode” phage library comprising  Glucose (1),galactose (2), rhamnose (3), xylose (4), mannose short-linker (5) and mannose long-linker(6), derivatives against Galectin -3 ; eluting bound phage members; subsequent amplification of eluted members and processing for a second round of selection to yield barcoded phage libraries comprising galactose derivative having a high binding affinity for the desired target (e.g. Entire Derda reference and especially Example 3, pg. 22-23; Fig. 11-12).
Furthermore, Derda I teach phage is a bacterial virus (e.g. para 0003,pg. 1).
Therefore, Derda I meet the limitations: a method of identifying one or more molecular interactions between at least two ligands and a target molecule, the method comprising: a) providing a plurality of silent carriers, each comprising one of a plurality of unique nucleic acid codes therein, wherein each silent carrier is externally chemically identical; b) attaching a first ligand to one set of silent carriers comprising a first nucleic acid code to form a first set of carriers; c) repeating step (b) to produce N sets, where N>2, wherein each set comprises a different ligand, or a different density of ligand, and each set comprises a different nucleic acid code; d) pooling the N sets to form a first mixed library; and e) contacting the first mixed library with the target molecule and identifying the ligands which bind to the target molecule as recited in claim 1.
Furthermore, as Derda I teach enrichment of mixed libraries by multiple rounds of selection to yield barcoded phage libraries having a high binding affinity for the desired target (e.g. Example 3, pg. 22-23; Fig .11-12), Derda I meet the requirements of claim 2.
Furthermore, as Derda I teach phage is a bacterial virus and methods comprising generation of mixed “silent barcode” phage libraries which display peptide linkers on the phage surface, they meet claims 3 and 26.
Furthermore, as Derda I teach selection of phage comprising protein and sugar binding moieties against protein and sugar targets, they meet claims 4 and 11.
Furthermore, as Derda I teach phage comprising peptide linkers comprising genetically encoded chemical modifications, i.e. silent barcodes, they meet claim 5.
Furthermore, Derda I teach oxidizing phage libraries to yield reactive moieties on the phage surface that are modified with binding moieties at the N terminus of a linker. In  one embodiment, Derda I teach typically 55% of a phage population is successfully modified(e.g. Entire Derda reference and especially para 0022,pg. 5; para 0071,pg. 14-15; Example 2, pg. 18-22; Fig. 1-3). Therefore, as Derda I teach a specific density of their  phage libraries are chemically modified, they meet claim 7.
Furthermore, as Derda I teach identification by sequencing to obtain copy numbers and ratios of individual peptide codes, they meet claims 8 and 9.
Furthermore, as Derda I teach identification by screening assays comprising “pull down” of binding phage by specific targets compared to controls, wherein target is immobilized to a surface(e.g. Entire Derda reference and especially Fig. 3 and 11), they meet claims 12 and 13.
Furthermore, as Derda I teach oxidizing phage libraries to yield reactive moieties on the phage surface that are modified with binding moieties at the N terminus of a linker(e.g. Entire Derda reference and especially para 0022,pg. 5; para 0071,pg. 14-15; Example 2, pg. 18-22; Fig. 1-3), they meet claims 23 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Derda I and Derda II
Claims 6,10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Derda I(WO2016061695) in view of Derda et al. (US9958437; filed 01 February 2013; cited in IDS filed 08 November 2020) , i.e. Derda II.
 As noted above, Derda I teach methods comprising providing a phage library comprising peptide sequences comprising genetically encoded chemical modifications, i.e. “silent barcode”, wherein individual phage libraries each have a different barcode. Furthermore, Derda I teach each phage library is chemically modified through oxidation  and reacted with a binding moiety that is specific for a different target. Furthermore, Derda I teach generating and mixing separate phage populations, each comprising a different “silent barcode” ,  to yield a mixed “silent barcode” phage library. Furthermore, Derda I teach identification by screening assays with controls  against specific targets and by sequencing to obtain copy numbers and ratios of individual peptide codes.
 Furthermore, Derda I teach techniques comprising genetic engineering of a phage library are well- established in the art (e.g. para 0003,pg. 1-2, WO2016061695).
 Regarding a detection marker:
	 Like Derda I , Derda II teach methods comprising using genetically engineered phage libraries. Furthermore, Derda II teach phage are designed to include genes encoding reporter entities, such as LacZ, fluorescent  reporters, antibiotic resistance and short peptide tags, such as FLAG tag, wherein the reporter is detectable after phage infect a bacterial host with the reporter construct  (e.g. lines 28-33, col. 7; lines 65-67, col. 7- lines 1-35, col. 8).
Therefore, as both Derda I and Derda II teach methods comprising designing phage libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Derda I comprising genetically encoding silent barcodes in phage libraries to include genes encoding reporter to identify recombinant phage as taught by Derda II as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of identifying one or more molecular interactions between at least two ligands and a target molecule.
 Therefore, the combined teachings of Derda I and Derda II render obvious claims 6,10, 21 and 22.
Derda I and Cunningham et al.
Claims 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Derda I(WO2016061695) in view of Cunningham et al. (US7,754,680).
 As noted above, Derda I teach methods comprising providing a phage library comprising peptide sequences comprising genetically encoded chemical modifications, i.e. “silent barcode”, wherein individual phage libraries each have a different barcode. Furthermore, Derda I teach each phage library is chemically modified through oxidation  and reacted with a binding moiety that is specific for a different target. Furthermore, Derda I teach generating and mixing separate phage populations, each comprising a different “silent barcode” ,  to yield a mixed “silent barcode” phage library. Furthermore, Derda I teach identification by screening assays with controls  against specific targets and by sequencing to obtain copy numbers and ratios of individual peptide codes.
 Furthermore, Derda I teach techniques comprising genetic engineering of a phage library are well- established in the art (e.g. para 0003,pg. 1-2, WO2016061695).
 Regarding claims 14-16, 18 and 19:
	 Like Derda I , Cunningham et al. teach methods comprising using genetically engineered phage libraries. Furthermore, Cunningham et al. teach phage that are designed to bind to the salt calcium carbonate. Cunningham et al. teach embodiments comprising contacting engineered phage libraries with calcium carbonate in solution and the mix is agitated to encourage interactions. Uncomplexed reactants are washed out and phage/calcium carbonate complexes are eluted with an acidic buffer (e.g. Entire Cunningham reference and especially  Phage display section, lines 29-67, col. 13- lines 1-11, col. 15; Example 1, lines 8-67, col. 52-lines 1-23, col.53).
Therefore, as both Derda I and Cunningham et al. teach methods comprising designing phage libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Derda I comprising genetically encoding silent barcodes in phage libraries to include genes encoding moieties that bind to salt in solution and facilitates complexing of phage and salt for subsequent separation and elution as taught by Cunningham et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of identifying one or more molecular interactions between at least two ligands and a target molecule.
 Therefore, the combined teachings of Derda I and Derda II render obvious claims 14-16, 18 and 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 10,724,034
Claims 1-16, 18,19, 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,724,034 in view of Derda et al. (WO2016061695; filed 22 October 2015; cited in IDS filed 26 March 2021), i.e. Derda I; Derda et al. (US9958437; filed 01 February 2013; cited in IDS filed 08 November 2020) , i.e. Derda II and Cunningham et al. (US7,754,680).
Claims 1-14 of U.S. Patent No. 10,724,034 do not expressly teach all the features of the claimed invention, such as contacting a mixed library with a target molecule and identifying the ligands which bind to the target molecule.
However, these features are known in the art. As noted in the current rejections, Derda I meets the requirements of claims 1-5, 7-9, 11-13, 23, 24 and 26. Furthermore, the combined teachings of Derda I and Derda II render obvious claims 6,10, 21 and 22. Furthermore, the combined teachings of Derda I and Cunningham et al. render obvious claims 14-16, 18 and 19.
Therefore, as claims 1-14 of U.S. Patent No. 10,724,034, Derda I, Derda II and Cunningham et al. all disclose methods comprising using genetically engineered phage libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-14 of U.S. Patent No. 10,724,034  and to include the teachings of Derda I, Derda II and Cunningham et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of identifying one or more molecular interactions between at least two ligands and a target molecule.
U.S. Patent No. 10,900,061
Claims 1-16, 18,19, 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,900,061 in view of Derda et al. (WO2016061695; filed 22 October 2015; cited in IDS filed 26 March 2021), i.e. Derda I; Derda et al. (US9958437; filed 01 February 2013; cited in IDS filed 08 November 2020) , i.e. Derda II and Cunningham et al. (US7,754,680).
Claims 1-6 of U.S. Patent No. 10,900,061 do not expressly teach all the features of the claimed invention, such as providing a plurality of silent carriers, each comprising one of a plurality of unique nucleic acid codes therein, wherein each silent carrier is externally chemically identical.
However, these features are known in the art. As noted in the current rejections, Derda I meets the requirements of claims 1-5, 7-9, 11-13, 23, 24 and 26. Furthermore, the combined teachings of Derda I and Derda II render obvious claims 6,10, 21 and 22. Furthermore, the combined teachings of Derda I and Cunningham et al. render obvious claims 14-16, 18 and 19.
Therefore, as claims 1-6 of U.S. Patent No. 10,900,061, Derda I, Derda II and Cunningham et al. all disclose methods comprising using genetically engineered phage libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-6 of U.S. Patent No. 10,900,061 and to include the teachings of Derda I, Derda II and Cunningham et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of identifying one or more molecular interactions between at least two ligands and a target molecule.
Application No. 17/261, 390
Claims 1-16, 18,19, 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 32 and 37 of copending Application No. 17/261,390  in view of Derda et al. (WO2016061695; filed 22 October 2015; cited in IDS filed 26 March 2021), i.e. Derda I; Derda et al. (US9958437; filed 01 February 2013; cited in IDS filed 08 November 2020) , i.e. Derda II and Cunningham et al. (US7,754,680).
Claims 1-25, 32 and 37 of copending Application No. 17/261,390 do not expressly teach all the features of the claimed invention, such as providing a plurality of silent carriers, each comprising one of a plurality of unique nucleic acid codes therein, wherein each silent carrier is externally chemically identical.
However, these features are known in the art. As noted in the current rejections, Derda I meets the requirements of claims 1-5, 7-9, 11-13, 23, 24 and 26. Furthermore, the combined teachings of Derda I and Derda II render obvious claims 6,10, 21 and 22. Furthermore, the combined teachings of Derda I and Cunningham et al. render obvious claims 14-16, 18 and 19.
Therefore, as claims 1-25, 32 and 37 of copending Application No. 17/261,390, Derda I, Derda II and Cunningham et al. all disclose methods comprising using genetically engineered phage libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-25, 32 and 37 of copending Application No. 17/261,390 and to include the teachings of Derda I, Derda II and Cunningham et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of identifying one or more molecular interactions between at least two ligands and a target molecule.
This is a provisional nonstatutory double patenting rejection.
Application No. 17/294, 815
Claims 1-16, 18,19, 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of copending Application No. 17/294, 815 in view of Derda et al. (WO2016061695; filed 22 October 2015; cited in IDS filed 26 March 2021), i.e. Derda I; Derda et al. (US9958437; filed 01 February 2013; cited in IDS filed 08 November 2020) , i.e. Derda II and Cunningham et al. (US7,754,680).
Claims 15-17 of copending Application No. 17/294, 815 do not expressly teach all the features of the claimed invention, such as identifying screened library members by sequencing.
However, these features are known in the art. As noted in the current rejections, Derda I meets the requirements of claims 1-5, 7-9, 11-13, 23, 24 and 26. Furthermore, the combined teachings of Derda I and Derda II render obvious claims 6,10, 21 and 22. Furthermore, the combined teachings of Derda I and Cunningham et al. render obvious claims 14-16, 18 and 19.
Therefore, as claims 15-17 of copending Application No. 17/294, 815, Derda I, Derda II and Cunningham et al. all disclose methods comprising using genetically engineered phage libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 15-17 of copending Application No. 17/294, 815 and to include the teachings of Derda I, Derda II and Cunningham et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of identifying one or more molecular interactions between at least two ligands and a target molecule.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/SAHANA S KAUP/Primary Examiner, Art Unit 1639